                                          Case 4:20-cv-05883-JSW Document 68 Filed 09/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IMMIGRANT LEGAL RESOURCE                         Case No. 20-cv-05883-JSW
                                         CENTER, et al.,
                                   8                   Plaintiffs,                        ORDER GRANTING MOTION FOR
                                   9                                                      LEAVE TO FILE AMICUS BRIEF
                                                  v.                                      FROM RECLAIM THE RECORDS
                                  10                                                      AND GIVING DEFENDANTS
                                         CHAD F. WOLF, et al.,                            EXTENSION OF TIME TO RESPOND
                                  11                   Defendants.                        Re: Dkt. No. 65
                                  12
Northern District of California
 United States District Court




                                  13          The Court has Defendants’ response to the Court’s order regarding the motion for leave to

                                  14   file an amicus brief from Reclaim the Records. Although the brief was not filed in accordance

                                  15   with the Court’s deadline, the Court will grant the motion and accept the amicus brief. Defendants

                                  16   may have until 12:30 p.m. on September 17, 2020 to respond to that brief if they choose to

                                  17   respond.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 11, 2020

                                  20                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
